               Case 2:19-cv-01445-MJP Document 3 Filed 09/10/19 Page 1 of 4




1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE
8
     AMAZON.COM, INC., a Delaware corporation,
9                                                           No.   2:19-cv-1445
                                Plaintiff,
10                                                          DECLARATION OF WESLEY
              v.                                            BRANDI IN SUPPORT OF
11                                                          AMAZON.COM, INC.'S MOTION
      JOHN DOES 1-50,                                       FOR EXPEDITED DISCOVERY
12

13                               Defendants.

14

15            I, Wesley Brandi, have personal knowledge of the facts described below, am competent

16    to make this declaration, and declare as follows:

17            1.      I am the Founder of iPensatori, which is a consulting and software engineering

18    business based in Washington state that specializes in the mitigation of online fraud and abuse.

19    I have a Ph.D. in computer science, and have over ten years of experience investigating

20    malicious online conduct like the scheme described below.

21            2.      iPensatori was retained by Davis Wright Tremaine, LLP ("DWT") to investigate

22    certain online marketing conduct. As part of this engagement, and to start the investigation,

23    DWT provided me email messages that were received by victims.

24            A.      Defendants' Marketing Scheme

25            3.      Defendants' marketing scheme begins with emails to victims. A partial

26    screenshot of one of Defendants' emails is below:

27
     BRANDI DECLARATION IN SUPPORT OF MOTION FOR                             Davis Wright Tremaine 1.1.P
     EXPEDITED DISCOVERY - I                                                           LAW OFFICES
                                                                                 920 Fifth Avenue, Suite 3300
     (2:19-cv-1445)                                                                  Seattle, WA 98104
                                                                            206.622.3150 main • 206.757 7700 fax
               Case 2:19-cv-01445-MJP Document 3 Filed 09/10/19 Page 2 of 4




1

2                       amazon.com
3

4
                       Thank you for your recent Purchase on Amazon.
5                      Your invited to review your product and redeem your new 50-reward.

6                      Your feedback helps customers pick the right products on Amazon.
                       It' s an quick process! You are just one click away to activate your $50 voucher.
7
                       See Here
8

 9           4.       Defendants send these emails from email addresses that use Amazon's name,
10   such as amazon.perks@fondationeaccess.com and amazon.survey@fasionsitejerseys.com.
11   Defendants registered some of the domains used to send these emails with the registrars
12   NameSilo, LLC; Namecheap, Inc.; and GoDaddy.com, LLC. Defendants host (or hosted)
13    many of the domains used to send these emails with companies DedicatedNOW, Inc. and
14    BitAccel, LLC.
15            5.      Upon clicking the link in Defendants' emails, victims are redirected through a
16    series of two or three domains that do not render content in the victims' browser, but serve to
17    redirect victims to Defendants' survey. Defendants have used a number of redirect domains to
18    funnel traffic, such as prematrinela.com and tboksolutions.com. Defendants registered their
19    redirect domains with the registrars Name.com, Inc. and GoDaddy.com, LLC. Defendants host
20    these domains with companies Clickbooth.com, LLC, OVH US LLC, Choopa, LLC, and
21    Webapps, LLC.
22            6.      After being referred through Defendants' redirect domains, victims arrive on
23    Defendants' survey page. When victims first arrive on Defendants' landing page, they see a
24    greeting that often addresses them as "Amazon Shopper." Defendants use numerous domains,
25    and services from multiple companies, to operate their survey. For example, they registered
26    one survey domain with GoDaddy.com, LLC, used services from Cloudflare, Inc. to mask the
27
     BRANDI DECLARATION IN SUPPORT OF MOTION FOR                                              Davis Wright Tremaine LLP
     EXPEDITED DISCOVERY - 2                                                                           LAW OFFICES
     (2:19-cv-1445)                                                                              920 Fifth Avenue, Suite 3300
                                                                                                     Seattle, WA 98104
                                                                                            206.622.3150 main • 206.757 7700 fax
              Case 2:19-cv-01445-MJP Document 3 Filed 09/10/19 Page 3 of 4




1    true host of another survey, and hosted surveys with Rackspace, Inc., Mean Servers Limited,
2    and OVH US LLC. A partial screenshot of one version of Defendants' survey page is below:

3

4
                                                     2019 Shopper Survey

5
                                                             June 10. 2019

6
                      When was the last time you bought a product from Amazon?
7
                                                        Within the past week
8

 9                          Dear    Aril az.c., i1   Shopper,
                            You've been selected to participate in an anonymous survey about your
10                          experiences with

11
                            Simply complete our 30-second survey and as a thank you for providing
12                          us with valuable feedback, you'll get access to several carefully selected         area
                            reward offers (worth at least S80). Most of these offers are of limited
13                          supply, so get started nowt
                            Available today only: Monday, June 10
14
                                                        Start Survey Now
15

16
17           7.     After completing one             of Defendants' surveys, victims are presented with

18   "rewards" or "offers." Clicking one sends victims through a series of redirect domains, an

19    affiliate network, and ultimately to an advertiser. Defendants use a number of services from

20    third-party companies as part of these redirects, such as Clickbooth.com, LLC.

21           B.     Defendants' Identities

22           8.      I have unsuccessfully attempted to uncover Defendants' identities through

23    various methods, including online research of their domains. The only publicly available

24    information about Defendants is the infrastructure they use to perpetuate their scheme.

25           9.      After I identified the domains Defendants used to host their websites, I utilized

26    publicly available data to determine the various companies that registered Defendants' domains

27
     BRANDI DECLARATION IN SUPPORT OF MOTION FOR                                                      Davis Wright Tremaine LIT
     EXPEDITED DISCOVERY - 3                                                                                   LAW OFFICES
     (2:19-cv-1445)                                                                                      920 Fifth Avenue, Suite 3300
                                                                                                              Seattle, WA 98104
                                                                                                    206.622.3150 main 206.757 7700 fax
                 Case 2:19-cv-01445-MJP Document 3 Filed 09/10/19 Page 4 of 4




1     and hosted Defendants' content. However, I could not (and cannot) determine the identity of

2     the persons behind the websites from public records. Among other factors preventing me from

3     uncovering Defendants' identities is Defendants' use of anonymizing services to register
4     domains.
5             I declare under penalty of perjury under the laws of the United States of America that
6     the foregoing is true and correct.
7             Executed this tth day of September, 2019, at North Bend, Washington.
8

9
                                                           W'
                                                       Wesley randi
10

11

12
13

14

15

16
17

18

19

20

21

22

23

24

25

26

27
     BRANDI DECLARATION IN SUPPORT OF MOTION FOR                              Davis Wright Tremaine LLP
     EXPEDITED DISCOVERY - 4                                                           LAW OFFICES
     (2:19-cv-1445)                                                              920 Fifth Avenue, Suite 3300
                                                                                     Seattle, WA 98104
                                                                            206.622.3150 main 206,757 7700 fax
